DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a conveying device configured to convey the strip-shaped separator layer-coated electrode” in claim 1;
“the laser irradiating device is configured to irradiate the laser beam” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Para.[0044] of the specification discloses “This conveying device 11 includes feed rollers 11b, 11c, and lid for10 conveying the strip-shaped separator layer-coated negative electrode 140A.”
para.[0046] of the specification discloses “The laser irradiating device 15 includes a laser oscillator 13 and a mirror 14. The laser oscillator 13 is a YAG laser oscillator (LP-MA05 by Panasonic industrial devices SUNX Co., Ltd.) designed to generate a laser beam having a wavelength of 1060 nm.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chui (US 3,930,825) (cited in IDS).

    PNG
    media_image1.png
    469
    802
    media_image1.png
    Greyscale

Regarding claim 1, Chui teaches a manufacturing apparatus (apparatus 10; fig.1) for an electrode with a separator layer, the apparatus being configured to cut a strip-shaped separator layer-coated electrode including; a strip-shaped current collecting member having a front surface and a back surface; a front-side electrode mixture layer laminated on the front surface of the current collecting member; and a front-side separator layer laminated on the front-side electrode mixture layer, the front-side separator layer containing thermoplastic resin particles, by irradiation of a laser beam to a laser irradiation target portion extending over a whole width of the strip-shaped separator layer-coated electrode to produce an electrode with a separator layer having a predetermined length [Examiner’s note: The claimed invention is direct a manufacturing apparatus, which does not include the workpiece. Therefore the workpiece does not limit the manufacturing apparatus.], 
wherein the manufacturing apparatus comprises: 
a conveying device (Conveying rolls 22, 24 and 26) configured to convey the strip-shaped separator layer-coated electrode in a conveying direction from one side to other side in a longitudinal direction of the strip-shaped separator layer-coated electrode (see fig.1, conveying device 40 are capable to convey a strip-shaped workpiece in a conveying direction from one side to other side in a longitudinal direction of the strip-shaped workpiece); 
a heater (first laser cutting device 28) configured to preheat the front-side separator layer in the laser irradiation target portion of the strip-shaped separator layer-coated electrode that is being conveyed by the conveying device (see fig.1, first laser cutting device 28s capable to heat  a side of a workpiece that is being conveyed by the conveying device 40) ; and 
a laser irradiating device (second laser cutting device 30) placed on a more downstream side than the heater(first laser cutting device 28) in the conveying direction (See fig.1, second laser cutting device 30 is placed on a downstream position than the first laser cutting device 28 in the conveying direction), and 
wherein the laser irradiating device (second laser cutting device 30) is configured to irradiate the laser beam from a front-side separator layer side to the laser irradiation target portion of the strip-shaped separator layer-coated electrode that is being conveyed by the conveying device, the laser irradiation target portion including the front-side separator layer preheated by the preheating device, to cut the strip-shaped separator layer-coated electrode (see fig.1, second laser cutting device 40 is capable to irradiate a laser beam to a same portion of the workpiece that heated by firs laser cutting device 28 to cut the workpiece. See col.3, lines 38-41 “During the cutting operation, the laser cutting devices are individually controlled and movable toward and away from one another so as to cut the particular shape desired.”)

    PNG
    media_image2.png
    325
    631
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed on 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues: 
1) Irradiation extending over whole width of electrode. Claim 1 recites: "the apparatus being configured to cut a strip-shaped separator layer- coated electrode ... by irradiation of a laser beam to a laser irradiation target portion extending over a whole width of the strip-shaped separator layer-coated electrode to produce an electrode with a separator layer having a predetermined length." Reference Chui's apparatus 10 does not irradiate a laser beam to all of the area of the subject to be cut in the width direction.
2) The "heater" of amended claim 1 is a heater for preheating the front-side separator layer in the laser irradiation target portion, and is not a cutting device, such as Chui's device 28.
3) Chui does not the limitation of "configured to irradiate the laser beam to the laser irradiation target portion including the front-side separator layer preheated by the heater."
Examiner respectfully response:
1) In response to applicant's argument that reference Chui does not teach the apparatus irradiate a laser beam to all of the area of the subject to be cut in the width direction, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Chui teaches every structure of the manufacturing apparatus as shown in the rejection above, and the apparatus of the Chui is capable to apply irradiation of a laser beam to a laser irradiation target portion extending over a whole width of the workpiece. As shown in figs.3-4 and col.3, lines 38-41 “During the cutting operation, the laser cutting devices are individually controlled and movable toward and away from one another so as to cut the particular shape desired.” The cutting devices of the apparatus of Chui can movable in the width direction of the workpiece. Therefore the apparatus of Chui is capable to irradiate a laser beam to all of the area of the subject to be cut in the width direction, and applicant’s argument is not persuasive.

    PNG
    media_image3.png
    346
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    325
    479
    media_image4.png
    Greyscale
 
2) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The "heater" of amended claim 1 is a heater for preheating the front-side separator layer in the laser irradiation target portion, and is not a cutting device, such as Chui's device 28”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, laser cutting device 28 of Chui is a preheating device of the apparatus as shown in the rejection above. The device is a laser cutting device,  and laser is high energy radiation, which is inherently heat the workpiece during the process. In addition, the claim language does not exclude the heater is a laser cutting device. Therefore applicant’s argument is not persuasive.
3) Examiner respectfully point put the device 28 and 30 are configured to be moved along the width direction of the workpiece as disclosed in figs.2-3 and coil.3, lines 38-41. Hence, device 30 is capable to be positioned behind the device 28, therefore the laser cutting device 30 as the laser irradiating device is configured to irradiate the laser beam to the same portion heated by the device 28, and applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761